Name: Commission Regulation (EC) No 1370/94 of 16 June 1994 amending Regulation (EC) No 614/94 authorizing the French and German intervention agencies to put up for sale by tender 350 000 tonnes of maize for export in the form of maize groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /4 Official Journal of the European Communities 17. 6 . 94 COMMISSION REGULATION (EC) No 1370/94 of 16 June 1994 amending Regulation (EC) No 614/94 authorizing the French and German intervention agencies to put up for sale by tender 350 000 tonnes of maize for export in the form of maize groats and meal Whereas the time limit for removal, specified in Article 9 ( 1 ) of Regulation (EC) No 614/94, must also be extended to a later date ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 614/94 (3) opened an invitation to tender for 225 000 tonnes of maize for export in the form of maize groats and meal ; whereas in their communications of 5 May 1994, Germany and France informed the Commission of the intention of their intervention agencies to increase by 1 25 000 tonnes the quantity of maize for which an invita ­ tion to tender for export had been opened ; Whereas Commission Regulation (EC) No 1 171 /94 (4) increased to 350 000 tonnes the total quantity of maize for which an invitation to tender had been opened and extended to 29 June 1994 the time limit for the submis ­ sion of tenders ; HAS ADOPTED THIS REGULATION : Article 1 In Article 9 ( 1 ) of Regulation (EC) No 614/94, '30 June 1994' is replaced by '31 July 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 77, 19 . 3 . 1994, p. 31 . (4) OJ No L 130, 25 . 5. 1994, p. 26 .